Citation Nr: 0918807	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to exposure to asbestos.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 
1966.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of lung disorders, 
including asbestosis and silicosis.

2.  There is no evidence of silicosis during service or for 
many years thereafter.

3.  There is evidence against a nexus between the Veteran's 
current lung disorders and his military service, including 
exposure to asbestos during service.  

4.  The Veteran has current bilateral hearing loss and 
tinnitus. 

5.  There is no evidence of hearing loss or tinnitus during 
service or within one year after service, or for many years 
thereafter.  

6.  The preponderance of the evidence is against a link 
between the Veteran's current bilateral hearing loss and his 
period of active military service. 

7.  There is probative medical evidence suggesting a post-
service intercurrent cause for the Veteran's bilateral 
tinnitus and against a link between the Veteran's current    
bilateral tinnitus and his period of active military service.



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Silicosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

4.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a VCAA letter dated in March 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service 


connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided in March 2006, after issuance of the initial AOJ 
decision in November 2004.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2004, 
followed by subsequent Dingess notice in March 2006, the RO 
readjudicated the claim in an SSOC dated in January 2009.  
Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, private treatment 
records as identified and authorized by the Veteran, and 
medical records from the Social Security Administration 
(SSA).  The Veteran and his representative also have 
submitted several lay statements in support of his claim.  
The Veteran was also provided two VA audiology examinations 
and a VA examination of his respiratory system in connection 
with his claim.  Finally, in a January 2009 statement, the 
Veteran indicated that he had no additional evidence to 
submit.  Therefore, there is no indication that any 
additional evidence remains outstanding; the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

 Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


A Lung Disorder Due to Exposure to Asbestos

The Board now turns to analysis of the evidence regarding the 
Veteran's claim of service connection for a lung disorder 
related to asbestos exposure during service.  For such 
claims, the VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection 9.  The Manual also lists some of the 
major occupations involving exposure to asbestos include 
mining; milling; shipyard work; insulation work; demolition 
of old buildings; carpentry and construction; manufacture and 
servicing of friction products such as clutch facings and 
brake linings; and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos-related diseases/abnormalities, such as 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis); tumors; 
pleural effusions and fibrosis; pleural plaques; 
mesotheliomas of pleura and peritoneum; and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection 9(h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

It should be noted that the pertinent parts of the Manual on 
service connection in asbestos-related cases do not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In this case, the Veteran claims a current diagnosis of a 
lung disorder that resulted from exposure to asbestos while 
he was on board the USS W.A. Mann, USS Gen. W.M. Mitchell, 
USS Washburn, and USS Point Defiance during service.  He also 
asserts that he was exposed to asbestos during service while 
working on vehicles that contained components made with 
asbestos.  See the Veteran's statements dated in May 2004 and 
January 2009, notice of disagreement (NOD) dated in March 
2005, and VA Form 9 dated in October 2005. 

A review of the Veteran's SPRs confirms he served aboard the 
ships mentioned above during service.  His military 
occupational specialty (MOS) is listed on his DD Form 214 as 
a motor vehicle operator, although the Veteran asserts that 
he performed mechanical work on motor vehicles with 
components made with asbestos.  However, his STRs are 
negative for any complaint, treatment, or diagnosis of a 
respiratory disorder.  Moreover, photofluorographic 
examinations of the chest in March 1965 and August 1966 were 
negative for any respiratory problems.  The Veteran's 
separation examination report dated in August 1966 also 
revealed no complaint, treatment, or diagnosis of any 
respiratory disorder.  Moreover, a September 2008 VA examiner 
indicated that it was unclear whether the Veteran was exposed 
to asbestos during service.  See VA examination report dated 
in September 2008.  Thus, the Board finds that his STRs, as a 
whole, provide negative evidence against the claim of service 
connection for an asbestos-related lung disorder.    

Post-service, the Veteran was first diagnosed with asbestosis 
in July 1999.  See treatment record from Dr. R.H., dated in 
July 1999.  Subsequently, a statement from Dr. D.G., noted 
that he reviewed a July 2001 X-ray of the Veteran's chest and 
confirmed that the bilateral interstitial changes were 
consistent with asbestosis.  See statement from Dr. D.G., 
dated in September 2001.  In April 2003, the Veteran was 
evaluated for an occupational lung disease and was found to 
have mixed dust pneumoconiosis of asbestosis and silicosis 
with a mild degree of pulmonary functional impairment.  See 
evaluation report from Dr. D.G., dated in April 2003.  Most 
recently, the Veteran underwent a VA examination of his 
respiratory system, during which he complained of shortness 
of breath with mild exertion and a daily, persistent cough 
that is productive of a gray-type sputum.  He reported no use 
of oxygen, no history of asthma, and no use of medication for 
his lung disorder.  Upon examination, he was found to have a 
severe obstructive pulmonary disease.  See VA examination 
report dated in September 2008.  However, there is no medical 
evidence that the Veteran has ever been treated for any 
diagnosed lung disorder.       

As for a nexus between the Veteran's diagnosed lung disorder 
and in-service asbestos exposure, the claims file contains 
extensive documentation showing the Veteran's lung disorder 
is more likely due to post-service exposure to asbestos.  
Specifically, despite the Veteran's recent assertion that he 
was exposed to asbestos in service and not after service, he 
reported to a private physician in July 1999 that he had 
worked since 1966 - following discharge from service - as an 
instrument electrician for International Paper Company, where 
he had occupational exposure to asbestos.  Significantly, he 
did not report any in-service exposure to asbestos to the 
physician at the time.  See treatment record from Dr. R.H., 
dated in July 1999, and the Veteran's statement dated in 
January 2009.  A subsequent evaluation report by Dr. D.G. 
also noted that the Veteran worked from 1966 to 2001 in a 
paper mill, where he worked on boilers that exposed him to 
asbestos and brick dust.  See evaluation report from Dr. 
D.G., dated in April 2003.  Furthermore, during a recent VA 
examination in September 2008, the Veteran again reported 
exposure to asbestos while working at International Paper, 
although he also indicated such exposure during service 
during this examination.  However, the September 2008 
examiner indicated that the question of exposure to asbestos 
during service was unclear, whereas post-service exposure to 
asbestos while working at International Paper Company 
appeared to be more defined.  The VA examiner then concluded 
that the relationship between in-service exposure to asbestos 
and his lung disorder could not be resolved without resorting 
to mere speculation.  See VA examination report dated in 
September 2008.  These reports of post-service exposure to 
asbestos provides a possible post-service intercurrent cause 
for the Veteran's lung disorder.  See 38 C.F.R. § 3.303(b).  
Given that there is no contrary medical evidence of record 
suggesting a nexus between the Veteran's current lung 
disorder and in-service exposure to asbestos, the Board finds 
that these negative medical nexus opinions are entitled to 
great probative weight and provide negative evidence against 
the claim, with additional evidence of a possible post-
service intercurrent cause for his lung disorder.  
        
Finally, the Board acknowledges that the Veteran is competent 
to state that he has experienced symptoms of a lung disorder 
over time; however, he is not competent to render an opinion 
as to the medical etiology of his lung disorder, absent 
evidence showing that he has medical training or expertise.  
His personal belief that any current lung disorder is related 
to service, including asbestos exposure, is not competent 
evidence needed to establish service connection.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, 
although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Silicosis

The Board now turns to analysis of the evidence regarding the 
Veteran's claim of service connection for silicosis, which he 
asserts was incurred in service when he handled sandblasting 
equipment and sandblasted military equipment in preparation 
for painting.  See the Veteran's claim dated in April 2004, 
the Veteran's statements dated in May 2004 and January 2009, 
NOD dated in March 2005, and VA Form 9 Dated in October 2005.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a statement from Dr. D.G. noted that he reviewed 
a July 2001 X-ray of the Veteran's chest and stated that the 
location and type of rounded opacities seen on the chest X-
ray were consistent with silicosis.  See statement from Dr. 
D.G., dated in September 2001.  In April 2003, the Veteran 
was evaluated for an occupational lung disease and was found 
to have mixed dust pneumoconiosis of asbestosis and silicosis 
with a mild degree of pulmonary functional impairment.  See 
evaluation report from Dr. D.G., dated in April 2003.  Thus, 
there is sufficient evidence of current silicosis.  

However, a review of the Veteran's STRs indicates no evidence 
of complaints, treatment, or diagnosis of silicosis or any 
respiratory problems during his years of active service.  
Moreover, photofluorographic examinations of the chest in 
March 1965 and August 1966 were negative for any respiratory 
problems.  His military occupational specialty (MOS) as a 
motor vehicle operator also does not indicate exposure to 
sandblasting equipment, despite his assertions to the 
contrary.  See the Veteran's claim dated in April 2004, the 
Veteran's statements dated in May 2004 and January 2009, NOD 
dated in March 2005, and VA Form 9 Dated in October 2005.  
Significantly, the Veteran's separation examination report 
dated in August 1966 also revealed no complaints, treatment, 
or diagnosis of any respiratory disorder, including 
silicosis, during service.  Thus, the Board finds that his 
STRs, as a whole, provide negative evidence against the claim 
of service connection for silicosis.    

Post-service, there is no medical evidence of silicosis prior 
to July 2001, when the Veteran was initially diagnosed with 
silicosis and a period of approximately 35 years since 
discharge from service.  See statement from Dr. D.G., dated 
in September 2001.  In that regard, the Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Furthermore, aside from the diagnoses of silicosis in July 
2001 and April 2003 by Dr. D.G., there is no medical evidence 
that the Veteran ever made any complaints regarding silicosis 
or received any treatment for the disorder.  Thus, although 
the Veteran is competent to report respiratory problems since 
the time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
silicosis until decades after discharge, indications that 
provide evidence against the claim.  It follows, therefore, 
that the Board finds no evidence of non-chronic silicosis or 
other respiratory problems in service with continuity of 
symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current silicosis and his 
active military service, no medical evidence supports this 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his silicosis to his 
military service.  These medical reports simply do not in any 
way associate his silicosis with his military service.  Also 
of note is the fact that, during examinations of his lungs, 
the Veteran appeared to have never reported his alleged in-
service exposure to sandblasting as a possible cause for his 
silicosis; instead, he reported his period of exposure to 
silica from sandblasting as during his post-service 
employment with International Paper Company and with a Dupont 
chemical plant.  See statement from Dr. D.G., dated in 
September 2001, evaluation report from Dr. D.G., dated in 
April 2003, and VA examination report dated in September 
2008.  This report of post-service exposure to silica 
provides a possible post-service intercurrent cause for the 
Veteran's silicosis.  See 38 C.F.R. § 3.303(b).  Since there 
is no contrary medical evidence of record, the Board finds 
that these reports are entitled to great probative weight and 
provides negative evidence against the claim.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's silicosis claim as they reveal 
silicosis that began years after service with no connection 
to service, with additional evidence of a possible post-
service intercurrent cause for his silicosis.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of silicosis over 
time, he is not competent to render an opinion as to the 
medical etiology of his current silicosis, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Bilateral Hearing Loss

The Board now turns to the Veteran's claim for service 
connection for bilateral hearing loss, which he contends 
resulted from exposure to acoustic trauma in service.  See 
the Veteran's statements dated in May 2004 and January 2009, 
NOD dated in March 2005, and VA Form 9 dated in October 2005.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, medical records of evidence show that 
the Veteran was treated for hearing loss in his right ear in 
July and August 1998.  See treatment records from Dr. D.M., 
dated in July 1998 and August 1998.  Private audiology 
examinations dated from July 1998 to August 2001 also show 
bilateral hearing loss.  See treatment records from Dr. J.M., 
dated in July 1998 to August 2001.  During an audiology 
consult in September 2002, the Veteran was assessed with a 
moderately severe to severe sensorineural hearing loss from 
2000 to 8000 Hertz (Hz) in the left ear and a moderately 
severe to severe flat configuration sensorineural hearing 
loss in the right ear.  See VA treatment record dated in 
September 2002.  In June 2003, the Veteran was issued hearing 
aids for both ears.  See VA treatment record dated in June 
2003.      

The Veteran also was provided two VA audiology examinations 
in July 2004 and September 2008, both of which showed 
bilateral hearing loss.  See VA audiology examination reports 
dated in July 2004 and September 2008.  Specifically, 
audiogram results from the July 2004 audiogram results for 
both ears showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
70
70
70
75
75
LEFT
15
20
55
70
70

Speech recognition score was 40 percent in the right ear and 
96 percent in the left ear.

The September 2008 audiogram results for both ears showed 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
80
80
75
90
90
LEFT
30
30
60
60
75

Speech recognition score was zero percent in the right ear 
and 80 percent in the left ear.  Thus, there is sufficient 
evidence of current bilateral hearing loss.

However, a review of the Veteran's STRs indicates no evidence 
of complaints, treatment, or diagnosis of hearing loss in 
either ear during his years of active service, despite the 
Veteran's contention that he was treated for a severe ear 
infection during service.  Even so, the Veteran's separation 
examination in August 1966 showed no evidence of treatment 
for or diagnosis of hearing loss in service.  Thus, the Board 
must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of any hearing loss.  However, the Board 
acknowledges that the Veteran is at least competent to report 
symptoms of hearing loss during service.  

Post-service, despite contentions by the Veteran that his 
hearing loss was incurred during service, there is no medical 
evidence of hearing loss until July 1998, when the Veteran 
reported a history of sudden hearing loss and was found to 
have sensorineural hearing loss in the right ear.  See 
treatment record from Dr. D.M., dated in July 1998.  However, 
there was no diagnosis of bilateral hearing loss until 
September 1999, a period of approximately 33 years since 
discharge from service.  See treatment record from Dr. D.M., 
dated in September 1999.  As already mentioned, the Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, supra, 230 F.3rd at 1333.  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  The Board also finds that there is 
no evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral hearing 
loss and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his bilateral 
hearing loss to his military service.  These medical reports 
simply do not in any way associate his hearing loss with his 
military service.  The Board notes that, although some VA 
treatment records noted the Veteran's report of in-service 
noise exposure, these notes are of limited probative value as 
they do not indicate any review of the Veteran's pertinent 
STRs or other post-service records.  See Elkins v. Brown, 5 
Vet. App. 478 (1993) and Black v. Brown, 5 Vet. App. 177 
(1993) (highlighting doctor's failure to consider the 
relevant pre- and post-service medical history).
Moreover, the September 2008 VA examiner's medical nexus 
opinion also failed to link the Veteran's bilateral hearing 
loss to his active military service.  Specifically, the VA 
examiner stated that, because the whispered voice test (in 
place of traditional threshold testing) was administered 
during the Veteran's August 1966 separation examination, thus 
providing for an inaccurate picture of any high-frequency 
sensorineural hearing loss that is typical of a noise-induced 
hearing loss often encountered in the military, he could not 
resolve the issue of the relationship between the Veteran's 
bilateral hearing loss and his military service without 
resorting to mere speculation.  See VA examination report 
dated in September 2008.   

Furthermore, VA treatment records show that, sometime in the 
early 2000s, the Veteran was diagnosed with Meniere's 
disease, a disorder that is characterized by symptoms such as 
the sudden occurrence of hearing loss, tinnitus, dizziness, 
and a sensation of pressure in the ear.  See C&P Medical 
Electronic Performance Support System (EPSS), Diagnostic Code 
6205 (Meniere's Syndrome), at 
http://epss.vba.va.gov/mepss/index.html; see, e.g., VA 
treatment records dated in September 2002, April 2003, July 
2003, September 2003, and October 2003.  In fact, when the 
Veteran complained of having problems with his ears in July 
2003, it was noted at that time that he had been previously 
diagnosed with Meniere's disease.  See VA treatment record 
dated in July 2003.  A subsequent examination at a VA medical 
facility (VAMC) also revealed a diagnosis of Meniere's 
disease with tinnitus and hearing loss.  See VA treatment 
record dated in September 2003.  Additionally, during VA 
audiology examinations in July 2004 and September 2008, the 
Veteran also reported post-service noise exposure while 
employed at International Paper Company, although he reported 
wearing hearing protection devices.  See VA examination 
reports dated in July 2004 and September 2008.  Nevertheless, 
the records showing a diagnosis of a disorder that causes 
hearing loss, taken as a whole, provide evidence of a 
possible post-service intercurrent cause for the Veteran's 
current bilateral hearing loss under 38 C.F.R. § 3.303(b). 

The Board additionally notes that the evidence of record also 
contains a favorable medical nexus opinion by a VA examiner 
in July 2004.  In particular, the July 2004 VA examiner noted 
both noise exposure during service and for 35 years after 
service, and concluded that the Veteran's left ear hearing 
loss most likely began in service and was exacerbated by 
civilian occupational noise exposure.  See VA examination 
report dated in July 2004.  However, upon review of the July 
2004 VA examination report, the Board finds this nexus 
opinion to be of limited probative weight because it 
contradicts the existing evidence of record, as a whole, 
documenting no nexus between the Veteran's bilateral hearing 
loss and military service.  Furthermore, the Board notes that 
the Veteran reported during the examination that the onset 
and circumstances of his hearing loss were unknown, in 
contradiction to his assertions that he incurred hearing loss 
in service.  In this regard, it appears that the July 2004 VA 
examiner merely based her nexus opinion on the Veteran's 
reported history of in-service noise exposure, without 
offering any rationale for her opinion while ignoring the 
fact that the Veteran's statements contradicted each other.  
As such, medical history provided by a Veteran and recorded 
or transcribed by an examiner without additional enhancement 
or analysis is not competent medical evidence.  Thus, the 
Board concludes the nexus opinion by the July 2004 VA 
examiner suggesting a positive nexus is of limited probative 
value.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Therefore, viewing all the evidence of record as a whole, the 
Board finds that it provides more support for indications of 
bilateral hearing loss that began decades after service with 
no connection to service, and with a possible post-service 
intercurrent cause for the hearing loss.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Bilateral Tinnitus

The Board now turns to analysis of the Veteran's claim for 
service connection for bilateral tinnitus, which he asserts 
began in service as the result of exposure to acoustic trauma 
in service.  See the Veteran's statements dated in May 2004 
and January 2009, NOD dated in March 2005, and VA Form 9 
dated in October 2005.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, medical records of evidence show that the 
Veteran was provided a computed tomography (CT) scan after 
complaining of tinnitus in September 1999.  See treatment 
record from Dr. D.M., dated in September 1999.  In July 2002, 
the Veteran was assessed with ringing in the right ear.  See 
VA treatment record dated in July 2002.  Subsequently, during 
VA audiology examinations in July 2004 and September 2008, 
the Veteran was diagnosed with bilateral tinnitus.  See VA 
examination reports dated in July 2004 and September 2008.  
Thus, there is sufficient evidence of current bilateral 
tinnitus.      

However, service and post-service records do not support the 
Veteran's claim of service connection for bilateral tinnitus.  
In that regard, there is no evidence whatsoever in the 
Veteran's STRs of complaints, treatment, or diagnosis of 
tinnitus in either ear during his years of active service.  
Moreover, neither the entrance examination nor the separation 
examination notes any problems with tinnitus, despite the 
Veteran's contention that he reported ringing in his ears 
during the separation examination.  See NOD dated in March 
2005.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim, as they show 
neither complaints nor evidence of any tinnitus.  However, 
the Board acknowledges that the Veteran is at least competent 
to report experiencing symptoms of tinnitus during service.  

Post-service, there is no medical evidence of tinnitus prior 
to September 1999, when the Veteran first complained of 
experiencing tinnitus to a VA examiner and was provided a CT 
scan.  See treatment record from Dr. D.M., dated in September 
1999.  This complaint came after approximately 33 years after 
discharge from service.  As previously noted, the Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, supra.  It follows, therefore, that the Board 
finds no evidence of non-chronic tinnitus in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral 
tinnitus and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his bilateral 
tinnitus to his military service.  These medical reports 
simply do not in any way associate his tinnitus with his 
military service.  Significantly, the VA examiner in July 
2004 noted that the Veteran's bilateral tinnitus was 
consistent with the aforementioned diagnosis of Meniere's 
disease as reported by the Veteran.  See VA examination 
report dated in July 2004.  Further, the September 2008 VA 
examiner's medical nexus opinion also failed to link the 
Veteran's bilateral tinnitus to his active military service, 
opining that the etiology of the Veteran's tinnitus could be 
from his diagnosed Meniere's disease or from his bilateral 
hearing loss.  See VA examination report dated in September 
2008.  Since there is no contrary medical evidence of record, 
the Board finds that these two reports are entitled to great 
probative weight and provides negative evidence against the 
claim for service connection.     

Furthermore, as already noted above, VA treatment records 
show that, sometime in the early 2000s, the Veteran was 
diagnosed with Meniere's disease, which is characterized by 
symptoms such as the sudden occurrence of hearing loss, 
tinnitus, dizziness, and a sensation of pressure in the ear.  
See C&P Medical Electronic Performance Support System (EPSS), 
Diagnostic Code 6205 (Meniere's Syndrome), at 
http://epss.vba.va.gov/mepss/index.html; see, e.g., VA 
treatment records dated in September 2002, April 2003, July 
2003, September 2003, and October 2003.  These records 
showing a diagnosis of a disorder that causes tinnitus, taken 
as a whole, provide evidence of a possible post-service 
intercurrent cause for the Veteran's current bilateral 
tinnitus under 38 C.F.R. § 3.303(b). 

Therefore, viewing all the evidence of record as a whole, the 
Board finds that it shows bilateral tinnitus that began 
decades after service with no connection to service, and with 
the diagnosis of a disorder that serves as an intercurrent 
cause for the Veteran's bilateral tinnitus.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of tinnitus over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral tinnitus, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for asbestosis due to exposure to asbestos 
is denied.

Service connection for silicosis is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


